No.



                     IN THE TEXAS COURT OF CRIMINAL APPEALS


                                     In re Jason Childress,

                                                    Movant-Relator

                                               v.

                                  CHARLES A. STEPHENS,

                                                    Respondent


                          MOTION FOR LEAVE TO FILE
            PETITIONS FOR WRITS OF HABEAS CORPUS AND MANDAMUS



       Pursuant to T.R.A.P. Rule 72.1, Movant-Relator, Jason Childress, respectfully requests

leave to file Petitions for Writs of Habeas Corpus and Mandamus, in order to relieve him of the

threat of unlawful arrest due to a Capias warrant for failure to appear issued in absence of Due

Process, in that Movant was not provided notice of the hearing from which the Capias stems.

Further, Movant seeks to compel Respondent to rule on Movant's Motion or Demand for

Dismissal, as such a ruling is ministerial and Movant has no adequate remedy at law.

       WHEREFORE, Movant respectfully requests that this Court grant leave to file Petitions

for Writs of Habeas Corpus and Mandamus.

                                                                          Respectfully submitted,

                                                                     /s/: Jason Childress
                                                                                    Jason Childress
                                                                                 9141 Gristmill Ct.
                                                                                 Fort Worth, Texas
                               CERTIFICATE OF SERVICE

        I, Jason Childress, Relator herein, hereby certify that a true and correct copy of this
Petition for Writ of Mandamus is being sent on this 3rd         day of August , 2015 to the
following:


       Charles A. Stephens
       Comal County Court at Law 2
       150 N. Seguin, Ste. 301
       New Braunfels, Texas 78130

       Abigail Whitaker
       Comal County District Attorney's Office
       Comal County Courthouse Annex
       150 N. Seguin Ave. Ste. 307
       New Braunfels, Texas 78130

                                                                 /s/: Jason Childress
                                                                             9141 Gristmill Ct.
                                                                             Fort Worth, Texas

Submitting on this   3rd   day of August , 2015.